       Case 1:19-cv-01504-BKS-ML Document 9 Filed 02/03/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK

  DEBORAH LAUFER,                                      Case No.: 5:19-cv-1504 (GLS/ML)
  Plaintiff,                                       :
  v.                                               :
                                                   :
  MILAN HOTELS, LLC and CHOICE HOTELS              :
  INTERNATIONAL, INC.                              :
  Defendants.                                      :

                          VOLUNTARY DISCONTINUANCE

      Plaintiff, by and through the undersigned counsel, hereby notifies This Court that this

action is Voluntarily Dismissed over and against the Co-Defendant, CHOICE HOTELS

INTERNATIONAL, INC. only, pursuant to FRCP Rule 41(A)(i) with prejudice, and without costs

      Dated: New York, New York
             February 3, 2020


FOR THE PLAINTIFF
DEBORAH LAUFER


By: ____________________
Peter Sverd, Esq.
Of Counsel to Thomas B. Bacon, P.A.
225 Broadway, Ste 613
New York, NY 10007
ph. (646) 751-8743
psverd@sverdlawfirm.com
